—Order *951unanimously reversed on the law without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Supreme Court erred in concluding that this proceeding was not timely commenced. Election Law § 16-102 (2), as amended, "[b]y its clear and unambiguous language, * * * permits a proceeding to be commenced within three business days after the board 'makes a determination of invalidity with respect to such petition’ ” (Matter of Godzisz v Mohr, 197 AD2d 839). Because the date of determination was Wednesday, July 27, 1994, the first business day of the statutory period was Thursday, July 28, 1994 (see, General Construction Law § 20).
Inasmuch as the court did not rule on the specific objections to the petition, we remit the matter to Supreme Court for further proceedings on the merits. (Appeal from Order of Supreme Court, Erie County, Notaro, J.—Election Law.) Present—Denman, P. J., Balio, Wesley, Callahan and Davis, JJ. (Filed Aug. 25, 1994.)